Citation Nr: 1522404	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  09-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for perianal sinus and cyst/abscess, to include as due to Agent Orange.

2.  Entitlement to service connection for a skin disorder, other than chloracne of the face and neck, to include as due to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


REMAND

The Veteran claims his diagnosed skin disorders are due to his active duty service, to include as due to Agent Orange exposure.  He also alleges his skin disorders were caused because he was unable to change his clothes and boots on a regular basis while in Vietnam.  The Veteran further contends his plantar dermatitis, which was noted on his entrance examination, was aggravated by his active duty service.

In August 2012, a VA examiner diagnosed (1) mild chloracne of the hands and face, (2) an epidermal inclusion cyst on the Veteran's mid-back, (3) history of a recurrent perianal cyst or abscess, currently quiescent, (4) eczematous dermatitis involving the extremities, and (5) mild tinea pedis.  The April 2012 examiner opined that the Veteran's mild chloracne was at least as likely as not linked to his exposure to Agent Orange in service.  The examiner declined to provide etiology opinions regarding any of the other diagnosed skin disorders.  In December 2012, the RO granted service connection for chloracne, and deferred decisions on the Veteran's other diagnosed skin disorders to obtain supplemental etiology opinions.

In March 2013, an independent medical examiner opined that all skin disorders diagnosed at the August 2012 examination, to include chloracne, were "less likely than not incurred in, caused by, or aggravated by the claimed in-service injury, event, or illness, to include exposure to the herbicide Agent Orange."  The examiner indicated this opinion was based on a review of service treatment records, VA electronic medical records, the August 2012 examination report, and VA's website on the relationship between chloracne or acneform disease and Agent Orange.  The examiner's rationale supporting the negative medical opinions for all diagnosed skin disorders was that there were no service treatment records of dermatologic complaints while the Veteran was on active duty or within a year of leaving service.

This opinion is inadequate as the examiner's sole reasoning in concluding the diagnosed skin disorders were not related to service is that they did not manifest during service or within one year of separating from service.  This opinion ignores the fact that while service connection on a presumptive basis may not be warranted, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 38 C.F.R. § 3.303(d) (2014) (service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service).  Additionally, the examiner did not specifically address the Veteran's contentions that his skin disorders may have been caused by his inability to change his clothes and boots on a regular basis while in the jungles of Vietnam or that his plantar dermatitis was aggravated due to service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination, to be performed by a dermatologist, to determine whether any currently or previously diagnosed skin disorders found are related to service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner is advised that exposure to Agent Orange during the Veteran's service in Vietnam is presumed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  whether any currently or previously diagnosed skin disorder, other than chloracne, is related to the Veteran's active duty service or to any incident therein, to include as due to Agent Orange exposure or the Veteran's inability to change his clothes and boots on a regular basis while in the jungles of Vietnam; and

(b)  whether any currently or previously diagnosed skin disorder, other than chloracne, is due to any service-connected disorder;

(c)  whether the Veteran's pre-existing plantar dermatitis was aggravated by the Veteran's active duty service or to any incident therein, to include as due to Agent Orange exposure or the Veteran's inability to change his clothes and boots on a regular basis while in the jungles of Vietnam.

The examiner must provide an opinion on all currently and previously diagnosed skin disorders in these opinions, and must specifically address:

(a)  cysts on the Veteran's back;
(b)  recurrent perianal cysts or abscesses;
(c)  eczematous dermatitis involving the extremities (also referred to as lichen simplex chronicus or hyperkeratosis in VA treatment records); 
(d)  tinea pedis; and
(e)  plantar dermatitis.

Regarding the Veteran's documented pre-existing plantar dermatitis, the examiner must specifically state what relationship, if any, exists between the Veteran's currently diagnosed tinea pedis and his previously diagnosed plantar dermatitis, as they are both skin disorders of the feet.  If the examiner determines there is a relationship between the two diagnosed disorders, the examiner must opine as to whether the currently diagnosed tinea pedis represents an aggravation of the Veteran's previously diagnosed plantar dermatitis.

The examiner is advised that with respect to aggravation, a preexisting disease will be considered to have been aggravated by active duty service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying disorder itself, as contrasted with mere symptoms, has worsened.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
4.  The medical examination and opinion must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

